 
 
I 
112th CONGRESS
1st Session
H. R. 1106 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2011 
Mr. Towns (for himself, Ms. Lee of California, Mr. Payne, Mr. McGovern, Mr. Jackson of Illinois, Ms. Moore, Mrs. Maloney, Mr. Gutierrez, Ms. Norton, Mr. Courtney, Mr. Kildee, Ms. Schakowsky, Mr. Grijalva, Ms. Clarke of New York, Ms. Fudge, Mr. Cohen, Mrs. Christensen, Mr. Connolly of Virginia, Ms. Schwartz, Ms. Richardson, Mr. Holt, Ms. Kaptur, Mr. Michaud, Mr. Lewis of Georgia, Mr. Rush, Mr. Thompson of Mississippi, Mrs. Napolitano, Mr. Filner, Mr. Rangel, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish the Social Work Reinvestment Commission to provide independent counsel to Congress and the Secretary of Health and Human Services on policy issues associated with recruitment, retention, research, and reinvestment in the profession of social work, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Dorothy I. Height and Whitney M. Young, Jr. Social Work Reinvestment Act.
(b)Table of Contents

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
TITLE I—Social Work Reinvestment Commission
Sec. 101. Establishment of Commission.
Sec. 102. Appointment of Commission members.
Sec. 103. Purposes and duties of Commission.
Sec. 104. Powers of the Commission.
Sec. 105. Compensation for Commission members.
Sec. 106. Termination of the Commission.
Sec. 107. Authorization of appropriations.
TITLE II—Reinvestment Grant Programs to Support Social Work Profession
Sec. 201. Workplace improvement grants.
Sec. 202. Research grants.
Sec. 203. Education and training grants.
Sec. 204. Community-based programs of excellence grants.
Sec. 205. National coordinating center.
Sec. 206. Multimedia outreach campaign.
2.FindingsCongress finds the following:
(1)The United States economy has faced formidable obstacles since the country entered an economic recession in 2008. Homeowners face challenges with 1 in 7 mortgages delinquent or in foreclosure, unemployment is high, particularly for the most vulnerable in society, and poverty continues to rise, as the rate stood at 14.3 percent in 2009, the highest rate since 1994. Joblessness and economic insecurity contribute to the incidence of mental illness, family violence, suicide, substance abuse, crime, and diminished capacity for health, family, and community functioning. Social workers form society’s social safety net. They provide assistance, guidance, and resources to individuals, families, and communities in poverty. They understand the devastating costs and consequences of poverty and unemployment and provide direct services in order to prevent and abate economic inequality.
(2)The Bureau of Labor Statistics states that employment for social workers is expected to increase faster than the average for all occupations through the year 2018, demonstrating a substantial need for social workers.
(3)Social work salaries are among the lowest for professionals in general and for those with master’s level education in particular. According to the National Association of Social Workers Center for Workforce Studies, 60 percent of full-time social workers earn between $35,000 and $59,999 per year. Social workers who earn lower salaries are more likely to work in challenging agency environments, serve more vulnerable clients, and leave the profession.
(4)The Department of Education stated that 72 percent of students graduating from Master of Social Work programs incurred debt to earn their graduate degree. The average debt was approximately $35,500.
(5)Social workers often deal with the most vulnerable clients in emotional or traumatic situations, and face possible danger as a result. The National Association of Social Workers Center for Workforce Studies found that 44 percent of survey respondents faced personal safety issues on the job. The Occupational Safety and Health Administration states that 48 percent of assaults occur in the health care and social services industry.
(6)The Alzheimer’s Association of America states that 5,300,000 Americans, or 1 in every 8 individuals over the age of 65, have Alzheimer’s disease. Social workers in gerontology settings work with older adults, including those with dementia, to support their physiological, psychological, and social needs through mental health therapy, caregiver and family counseling, health education, program coordination, and case management.
(7)The Children’s Defense Fund states that every 41 seconds a child is confirmed as abused or neglected and every 6 hours a child is killed from abuse or neglect. The Administration for Children and Families of the Department of Health and Human Services states that 423,000 children were in the United States foster care system in 2009. Most children placed in foster care are placed due to parental abuse or neglect. Research shows that professional social workers employed in child welfare agencies are more likely to find permanent homes for children who were in foster care for 2 or more years. Unfortunately, fewer than 40 percent of child welfare workers are professional social workers.
(8)The Department of Health and Human Services estimates that 26.2 percent of (or 1 in 4) individuals in the United States age 18 or older experiences a diagnosable mental health disorder. Additionally, 1 in 5 children and adolescents experiences a mental health disorder. At least 1 in 10, or about 6,000,000, young people have a serious emotional disturbance. Social workers provide the majority of mental health counseling services in the United States, and are often the only providers of such services in rural areas.
(9)Social workers working with veterans and their families provide case management, crisis interventions, mental health interventions, housing and financial counseling, high-risk screening, and advocacy, among other services. The Department of Veterans Affairs, which is the largest employer of social workers (over 7,000 who are Master's prepared) in the Nation, estimates that there are 22,658,000 veterans in the United States. A once-declining veteran population is now surging and is in dire need of mental health treatment to address issues such as post-traumatic stress disorder, depression, drug and alcohol addiction, and suicidal tendencies.
(10)The American Cancer Society estimates that there were 1,529,560 new cases of cancer and 569,490 deaths, or 1,500 deaths a day, in 2010 alone. The Centers for Disease Control and Prevention report that there are over 1,000,000 people living with HIV or AIDS in the United States, with approximately 56,300 new cases diagnosed each year. In 2009, 1,560,000 people received care from the Nation’s hospice providers. Health care and medical social workers practice in areas related to all of these circumstances and provide outreach for prevention and health promotion, help individuals and their families adapt to their health conditions, connect patients and family caregivers with community services and supports, provide grief counseling, and act as a liaison between individuals and their medical team, helping patients make informed decisions about their care.
(11)The Children’s Defense Fund notes that every second a public school student is suspended and that every 11 seconds a high school student drops out. The National Center for Education Statistics states that in 2008 the national dropout rate for high school students was 8 percent. Some vulnerable communities have dropout rates of 50 percent or higher. Social workers in school settings help students avoid dropping out through early identification, prevention, intervention, counseling, and support services.
(12)According to the Department of Justice, every year more than 650,000 ex-offenders are released from Federal and State prisons. Social workers employed in the corrections system address disproportionate minority incarceration rates, provide treatment for mental health problems and drug and alcohol addiction, and work within as well as outside of the prison to reduce recidivism and increase positive community reentry.
3.DefinitionsIn this Act:
(1)Clinical social workerThe term clinical social worker has the meaning given the term in section 1861(hh)(1) of the Social Security Act (42 U.S.C. 1395x(hh)(1)).
(2)CommissionThe term Commission means the Social Work Reinvestment Commission.
(3)Community-based programThe term community-based program means an agency, organization, or other entity, carrying out a program that provides direct social work services, or community development services, at a neighborhood, locality, or regional level, to address human service, health care, or psychosocial needs.
(4)High need and high demand populationThe term high need and high demand population means a group that lacks sufficient resources and, as a result, has a greater probability of being harmed by specific social, environmental, or health problems than the population as a whole. The group at issue may be a group residing in an area defined by the Health Resources and Services Administration as a health professional shortage area, which has a shortage of primary medical care, dental, or mental health providers.
(5)Historically black college or universityThe term historically black college or university means a part B institution, as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).
(6)Minority-serving institutionThe term minority-serving institution means an educational institution that serves a large percentage of minority students (as determined by the Secretary of Education), including Alaska Native-serving institutions, Native Hawaiian-serving institutions, Asian-American and Native American Pacific Islander-serving institutions, Predominantly Black Institutions, historically black colleges and universities, Hispanic-serving institutions, Tribal Colleges and Universities, and Native American-serving, nontribal institutions (which shall have the meanings given the terms in section 241(1) of the Higher Education Act of 1965 (20 U.S.C. 1033(1))).
(7)Related professional researcherThe term related professional researcher means a person who is professionally engaged in research in a social, political, economic, health, or mental health field. The research referred to in this paragraph is primarily conducted by doctoral level researchers under university, government, research institute, or community agency auspices.
(8)SecretaryThe term Secretary means the Secretary of Health and Human Services.
(9)Social workThe term social work means—
(A)the professional activity of helping individuals, groups, or communities enhance or restore capacity for social and psychosocial functioning and creating societal conditions favorable to that enhancement or restoration;
(B)an activity, the practice of which consists of the professional application of values, principles, and techniques related to the professional activity described in subparagraph (A), including—
(i)diagnosis and treatment of mental and emotional disorders with individuals, families, and groups;
(ii)helping communities or groups provide or improve social and health services and participating in relevant legislative processes; and
(iii)helping people obtain tangible services; and
(C)an activity, the practice of which requires knowledge of—
(i)human development;
(ii)behavior of social, economic, and cultural institutions; and
(iii)the interaction of the factors described in clauses (i) and (ii).
(10)Social work researcherThe term social work researcher means a person who studies social work at the individual, family, group, community, policy, or organizational level, focusing across the human life span on prevention of, intervention in, treatment of, aftercare of, and rehabilitation from acute and chronic social and psychosocial conditions, and includes a person examining the effect of policies on social work practice. The study referred to in this paragraph is primarily conducted by researchers with doctoral degrees who are social workers or faculty under university, government, research institute, or community agency auspices.
(11)Social workerThe term social worker means a graduate of a school of social work with a baccalaureate, master’s, or doctoral degree, who uses knowledge and skills to provide social work services for clients who may be individuals, families, groups, communities, organizations, or society in general.
ISocial Work Reinvestment Commission
101.Establishment of CommissionNot later than 3 months after the date of enactment of this Act, the Secretary shall establish the Social Work Reinvestment Commission to provide independent counsel to Congress and the Secretary on policy issues associated with recruitment for, and retention, research, and reinvestment in, the profession of social work.
102.Appointment of Commission members
(a)Appointment by the SecretaryThe Secretary shall appoint members to the Commission. The members shall include representatives of social workers and other members, including the following:
(1)2 deans of schools of social work.
(2)1 social work researcher.
(3)1 related professional researcher.
(4)1 Governor.
(5)2 leaders of national social work organizations.
(6)1 senior social work State official.
(7)1 senior related State official.
(8)2 directors of community-based organizations or nonprofit organizations.
(9)1 labor economist.
(10)1 social work consumer.
(11)1 licensed clinical social worker.
(b)Appointment by other officersFour additional members shall be appointed to the Commission, with 1 member appointed by each of the following officers:
(1)The Speaker of the House of Representatives.
(2)The minority leader of the House of Representatives.
(3)The majority leader of the Senate.
(4)The minority leader of the Senate.
(c)Organizational representationMembers of the Commission shall, to the extent practicable, be appointed—
(1)in a manner that assures participation of individuals and representatives of groups from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds and different genders and sexual orientations; and
(2)from among persons who demonstrate knowledge and understanding of the concerns of the individuals and groups described in paragraph (1).
(d)Selection of Chairperson and vice chairpersonThe Secretary shall select a chairperson and vice chairperson for the Commission from among the members of the Commission.
(e)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission, and any vacancy in the Commission shall not affect the powers of the Commission. Any such vacancy shall be filled in the same manner as the original appointment.
(f)Schedule of meetingsThe Commission shall hold its first meeting not later than 6 weeks after the date on which the final member of the Commission is appointed, and subsequent meetings at the call of the chair.
103.Purposes and duties of Commission
(a)StudyThe Commission shall conduct a comprehensive study to examine and assess—
(1)the professional capacity of the social work workforce to successfully serve and respond to the increasing biopsychosocial needs of individuals, groups, and communities, in—
(A)areas related to—
(i)aging;
(ii)child welfare;
(iii)military and veterans affairs;
(iv)mental and behavioral health and disability;
(v)criminal justice and correctional systems; and
(vi)health and issues affecting women and families; and
(B)other areas identified by the Commission;
(2)
(A)the workforce challenges facing the profession of social work, such as high social work educational debt, lack of fair market compensation, the need to address social work workforce trends, translate social work research to practice, promote social work safety, or develop State-level social work licensure policies and reciprocity agreements for providing services across State lines, or the lack of diversity in the social work profession, or the need to address any other area determined by the Secretary to be appropriate; and
(B)the effect that such challenges have on the recruitment and retention of social workers;
(3)current workforce challenges and shortages relevant to the needs of clients served by social workers;
(4)the social work workforce challenges described in paragraph (2) and the effects that the challenges will have on the provision of social work related to the areas described in paragraph (1); and
(5)the advisability of establishing a social work enhancement account, to provide direct grant assistance to local governments to encourage the engagement of social workers in social service programs.
(b)ReportNot later than 18 months after the date of its first meeting, the Commission shall submit a report to the Secretary and Congress containing specific findings and conclusions regarding the need for recruitment for, and retention, research, and reinvestment in, the profession of social work. The report shall include recommendations and strategies for corrective actions to ensure a robust social work workforce capable of keeping up with the demand for needed services. The Commission may provide to Congress any additional findings or recommendations considered by the Commission to be important.
104.Powers of the Commission
(a)PowersThe Commission shall have the power to—
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers advisable to carry out the objectives of this title;
(2)delegate the Commission powers described in paragraph (1) to any Commission subcommittee or member of the Commission for the purpose of carrying out this Act;
(3)enter into contracts to enable the Commission to perform the Commission's work under this Act; and
(4)consult, to the extent that the Commission determines that such consultation is necessary or useful, with other agencies and organizations, including—
(A)agencies within the Department of Health and Human Services, including the Administration for Children and Families, the Administration on Aging, the Agency for Healthcare Research and Quality, the Centers for Disease Control and Prevention, the Centers for Medicare & Medicaid Services, the Health Resources and Service Administration, the Indian Health Service, the National Institutes of Health, and the Substance Abuse and Mental Health Services Administration;
(B)the Social Security Administration;
(C)the Departments of Agriculture, Defense, Education, Homeland Security, Labor, Justice, State, and Veterans Affairs; and
(D)any other agency of the Federal Government, as determined by the Commission.
(b)Cooperation with the CommissionThe agencies described in subsection (a)(4) shall cooperate with and provide counsel to the Commission to the greatest extent practicable.
105.Compensation for Commission members
(a)Travel expensesThe members of the Commission shall not receive compensation for the performance of services for the Commission, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter 1 of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the Commission.
(b)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
106.Termination of the CommissionThe Commission shall terminate 30 days after the date on which the Commission submits its report under section 103.
107.Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary for use by the activities of the Commission.
IIReinvestment Grant Programs to Support Social Work Profession
201.Workplace improvement grants
(a)Grants authorizedThe Secretary may award grants to 4 eligible entities described in subsection (d) to address workplace concerns for the social work profession, including caseloads, compensation, social work safety, supervision, and working conditions.
(b)Equal amountsThe Secretary shall award grants under this section in equal amounts to the 4 eligible entities. The Secretary shall award the grants annually over a 4-year period.
(c)Local or state government entities requirementAt least 2 of the grant recipients shall be State or local government agencies.
(d)Eligibility requirementsTo be eligible for a grant under this section, an entity shall—
(1)work in a social work capacity that demonstrates a need regarding a workplace concern area described in subsection (a);
(2)demonstrate—
(A)participation in the entities’ programs of individuals and groups from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations; and
(B)knowledge and understanding of the concerns of the individuals and groups described in subparagraph (A);
(3)demonstrate a record of active participation of social workers in the entities’ programs; and
(4)provide services and represent the individuals employed by the entities as competent only within the boundaries of their education, training, licenses, certification, consultation received, supervised experience, or other relevant professional experience.
(e)PriorityIn selecting the grant recipients under this section, the Secretary shall give priority to eligible entities that—
(1)are equipped with the capacity to oversee and monitor a workplace improvement program carried out under this section, including proven fiscal responsibility and administrative capability; and
(2)are knowledgeable about relevant workforce trends and have at least 2 years of experience relevant to the workplace improvement program.
(f)Authorization of appropriationsThere is authorized to be appropriated $16,000,000 to the Secretary to award grants under this section.
202.Research grants
(a)Grants authorizedThe Secretary may award grants to not less than 25 social workers who hold a doctoral degree in social work, for post-doctoral research in social work—
(1)to further the knowledge base about effective social work interventions; and
(2)to promote usable strategies to translate research into practice across diverse community settings and service systems.
(b)AmountsThe Secretary shall award the grants annually over a 4-year period.
(c)Eligibility requirementsTo be eligible for a grant under this section, a social worker shall—
(1)demonstrate knowledge and understanding of the concerns of individuals and groups from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations; and
(2)provide services and represent themselves as competent only within the boundaries of their education, training, licenses, certification, consultation received, supervised experience, or other relevant professional experience.
(d)Minority representationAt least 10 of the social workers awarded grants under subsection (a) shall be employed by a historically black college or university or minority-serving institution.
(e)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to the Secretary to award grants under this section.
203.Education and training grants
(a)Grants authorizedThe Secretary may award 20 grants to eligible institutions of higher education to support the recruitment of social work students for, and education of the students in, baccalaureate, master’s, and doctoral degree programs, as well as the development of faculty in social work.
(b)Equal amountsThe Secretary shall award grants under this section in equal amounts of not more than $100,000 to the 20 eligible institutions. The Secretary shall award the grants annually over a 4-year period.
(c)Eligibility requirementsTo be eligible for a grant under this section, an institution shall demonstrate—
(1)participation in the institutions’ programs of individuals and groups from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations; and
(2)knowledge and understanding of the concerns of the individuals and groups described in paragraph (1).
(d)Institutional requirementAt least 4 of the grant recipients shall be historically black colleges or universities or other minority-serving institutions.
(e)PriorityIn selecting the grant recipients under this section, the Secretary shall give priority to institutions of higher education that—
(1)are accredited by the Council on Social Work Education;
(2)have a graduation rate of not less than 80 percent for social work students; and
(3)exhibit an ability to recruit social workers from and place social workers in areas with a high need and high demand population.
(f)Authorization of appropriationsThere is authorized to be appropriated $8,000,000 to the Secretary to award grants under this section.
204.Community-based programs of excellence grants
(a)Grants authorizedThe Secretary may award grants to 6 eligible covered entities, to further test and replicate effective social work interventions.
(b)Covered entityFor purposes of this section, the term covered entity means—
(1)a public entity that is carrying out a community-based program of excellence; and
(2)a nonprofit organization that is carrying out a program of excellence.
(c)Equal amountsThe Secretary shall award grants under this section in equal amounts of not more than $500,000 to eligible covered entities. The Secretary shall award the grants annually over a 3-year period.
(d)Eligibility requirementsTo be eligible for a grant under this section, a covered entity shall—
(1)carry out programs in the areas of aging, child welfare, military and veteran’s issues, mental and behavioral health and disability, criminal justice and correction systems, and health and issues affecting women and families;
(2)demonstrate—
(A)participation in the covered entities’ programs of individuals and groups from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations; and
(B)knowledge and understanding of the concerns of the individuals and groups described in subparagraph (A);
(3)demonstrate a record of active participation of social workers in the covered entities' programs; and
(4)provide services and represent the individuals employed by the covered entities as competent only within the boundaries of their education, training, licenses, certification, consultation received, supervised experience, or other relevant professional experience.
(e)PriorityIn selecting the grant recipients under this section, the Secretary shall give priority to eligible covered entities that—
(1)have demonstrated successful and measurable outcomes that are worthy of replication;
(2)have been in operation for at least 2 years; and
(3)work with high need and high demand populations.
(f)Authorization of appropriationsThere is authorized to be appropriated $9,000,000 to the Secretary to award grants under this section.
205.National coordinating center
(a)EstablishmentThe Secretary shall enter into a contract with a national social work entity that—
(1)has experience in coordinating the transfer of information and ideas among entities engaged in social work research, practice, education, and policymaking; and
(2)maintains relationships with Federal entities, social work degree-granting institutions of higher education and departments of social work within such institutions, and organizations and agencies that employ social workers.
(b)General dutiesThe contract recipient (referred to in this section as the coordinating center) shall serve as a coordinating center and shall organize information and other data, collect and report data, serve as a clearinghouse, and coordinate activities with the entities, institutions, departments, organizations, and agencies described in subsection (a)(2).
(c)CollaborationThe coordinating center shall work with institutions of higher education, research entities, and entities with social work practice settings to identify key research areas to be pursued, identify qualified research fellows, and organize appropriate mentorship and professional development efforts.
(d)Specific activities of the coordinating centerThe coordinating center shall—
(1)build on the efforts of the National Association of Social Workers National Center for Workforce Studies;
(2)collect, coordinate, monitor, and distribute data, information on best practices and findings regarding the activities funded under grants made to eligible entities and individuals under the grant programs described in sections 201 though 204;
(3)prepare and submit to the Secretary a report that includes recommendations regarding the need to recruit new social workers, retain current social workers, conduct social work research, and reinvest in the profession of social work; and
(4)demonstrate cultural competency and promote the participation of diverse groups.
(e)SelectionThe Secretary, in collaboration with the coordinating center, shall—
(1)select topics to be researched under this section;
(2)select candidates and finalists for research fellow positions; and
(3)determine other activities to be carried out under this section.
(f)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to carry out this section for each of fiscal years 2011 to 2015.
206.Multimedia outreach campaign
(a)Development and issuance of public service announcementsThe Secretary shall develop and issue public service announcements that advertise and promote the social work profession, highlight the advantages and rewards of social work, and encourage individuals to enter the social work profession.
(b)MethodThe public service announcements described in subsection (a) shall be broadcast through appropriate media outlets, including television or radio, in a manner intended to reach as wide and diverse an audience as possible.
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2011 through 2014. 
 
